Case 1:20-cv-01293-LJL Document 71-4 Filed 04/14/20 Page 1 of 3




                        Exhibit '
Luckin Update: Rosen, Global Investor Counsel, Files First Expanded Class Action to Inc... Page 1 of 2
           Case 1:20-cv-01293-LJL Document 71-4 Filed 04/14/20 Page 2 of 3




News

 Apr 02 2020 16:32:00
 Luckin Update: Rosen, Global Investor Counsel, Files First Expanded Class Action to Include More Investors Who Lost Money; Investors With Losses
 in Excess of $100K Should Contact Firm - LK

 Business Wire

 NEW YORK -- April 2, 2020

 Rosen Law Firm, a global investor rights law firm, announces it has filed a class action lawsuit on behalf of purchasers of the securities of Luckin Coffee Inc. (NASDAQ: LK):
 (1) from May 17, 2019 through April 2, 2020, inclusive (the "Class Period"); (2) in or traceable to the Company's public offering of ADSs conducted on or around May 17,
 2019 (the "IPO"); and/or (3) in or traceable to the Company's public offering of ADSs conducted on or around January 10, 2020 (the "2020 Offering"). The lawsuit seeks to
 recover damages for Luckin investors under the federal securities laws.

 To join the Luckin class action, go to http://www.rosenlegal.com/cases-register-1768.html or call Phillip Kim, Esq. toll-free at 866-767-3653 or email
 pkim@rosenlegal.com or cases@rosenlegal.com for information on the class action.

 NO CLASS HAS YET BEEN CERTIFIED IN THE ABOVE ACTION. UNTIL A CLASS IS CERTIFIED, YOU ARE NOT REPRESENTED BY COUNSEL UNLESS YOU
 RETAIN ONE. YOU MAY RETAIN COUNSEL OF YOUR CHOICE. YOU MAY ALSO REMAIN AN ABSENT CLASS MEMBER AND DO NOTHING AT THIS
 POINT. AN INVESTOR'S ABILITY TO SHARE IN ANY POTENTIAL FUTURE RECOVERY IS NOT DEPENDENT UPON SERVING AS LEAD PLAINTIFF.

 According to the lawsuit, defendants in the Registration Statement and throughout the Class Period made false and/or misleading statements and/or failed to disclose that: (1)
 certain of Luckin's financial performance metrics, including per-store per-day sales, net selling price per item, advertising expenses, and revenue contribution from "other
 products" were inflated; (2) Luckin's financial results thus overstated the Company's financial health and were consequently unreliable and would likely require restatement;
 and (3) as a result, the Company's public statements were materially false and misleading at all relevant times. When the true details entered the market, the lawsuit claims that
 investors suffered damages.

 A class action lawsuit has already been filed. If you wish to serve as lead plaintiff, you must move the Court no later than April 13, 2020. A lead plaintiff is a representative
 party acting on behalf of other class members in directing the litigation. If you wish to join the litigation, go to http://www.rosenlegal.com/cases-register-1768.html or to
 discuss your rights or interests regarding this class action, please contact Phillip Kim, Esq. of Rosen Law Firm toll free at 866-767-3653 or via e-mail at
 pkim@rosenlegal.com or cases@rosenlegal.com.

 Follow us for updates on LinkedIn: https://www.linkedin.com/company/the-rosen-law-firm, on Twitter: https://twitter.com/rosen_firm or on Facebook:
 https://www.facebook.com/rosenlawfirm/.

 Rosen Law Firm represents investors throughout the globe, concentrating its practice in securities class actions and shareholder derivative litigation. Rosen Law Firm was
 Ranked No. 1 by ISS Securities Class Action Services for number of securities class action settlements in 2017. The firm has been ranked in the top 3 each year since 2013.
 Rosen Law Firm has secured hundreds of millions of dollars for investors.



 View source version on businesswire.com: https://www.businesswire.com/news/home/20200402005807/en/

 Contact:

 Laurence Rosen, Esq.

 Phillip Kim, Esq.

 The Rosen Law Firm, P.A.

 275 Madison Avenue, 40th Floor

 New York, NY 10016

 Tel: (212) 686-1060

 Toll Free: (866) 767-3653

 Fax: (212) 202-3827

 lrosen@rosenlegal.com

 pkim@rosenlegal.com

 cases@rosenlegal.com

 www.rosenlegal.com

 -0- Apr/02/2020 20:32 GMT




https://www.bloomberglaw.com/product/blaw/exp_blp/ewogICAgImN0eHQiOiAiRE9DIiw... 4/2/2020
Luckin Update: Rosen, Global Investor Counsel, Files First Expanded Class Action to Inc... Page 2 of 2
           Case 1:20-cv-01293-LJL Document 71-4 Filed 04/14/20 Page 3 of 3




https://www.bloomberglaw.com/product/blaw/exp_blp/ewogICAgImN0eHQiOiAiRE9DIiw... 4/2/2020
